Case 19-30148-KKS Doc 78 Filed 09/09/20 Page1of3

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

IN RE: ALFREDO WILSON VILLAMOR
DEBTOR(S). CASE NO: 19-30148-KKS
ICHAPTER: 13

OBJECTION TO CLAIM PURSUANT TO NEGATIVE NOTICE
NOTICE

 

NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

Pursuant to Local Rule 2002-2, the Court will consider this
motion without further notice or hearing unless a party in interest
files an objection within Thirty (30) days from the date set forth on
the proof of service plus an additional three (3) days for service if
any party was served by U.S. Mail, or such other period as may be
specified in Fed. R. Bankr. P. 9006(f).

If you object to the relief requested in this paper, you must
file an objection or response electronically with the Clerk of the
Court or by mail at 110 E. Park Avenue, Suite 100, Tallahassee,
FL, 32301, and serve a copy on attorney for debtor(s), Amy Logan
Sliva, Sliva Law Firm, LLC, at 313 W. Gregory Street, Pensacola,
FL 32502, and the Chapter 13 Trustee, Leigh D. Hart, at Post
Office Box 646, Tallahassee, FL 32302, and any other appropriate
person within the time allowed. If you file and serve a response
within the time permitted, the Court will either schedule and notify
you of a hearing or consider the response and grant or deny the
relief requested without a hearing.

If you do not file a response within the time period permitted,
the Court will consider that you do not oppose the granting of the
relief requested in the motion, and will proceed to consider the
motion without further notice or hearing, and may grant the relief
requested.

 

 

 

COME(S) NOW, Debtor(s), by and through undersigned counsel, and object(s) to

the following claim(s):
Case 19-30148-KKS Doc 78 _ Filed 09/09/20 Page 2 of 3

1. Claim number 4-1 filed by secured creditor WILMINGTON SAVINGS
FUND SOCIETY, FSB is objected to for the reason that Debtor and
Secured Creditor have agreed to a Mortgage Modification and Extension
Agreement that appears to include all of the remaining mortgage arrears
and post-petition fees.

2. The order was GRANTED on September 3'7, 2020.

3. Under the order, Debtor is to make payments directly to Secured Creditor
and the Chapter 13 Trustee should make no further disbursements to

WILMINGTON SAVINGS FUND SOCIETY, FSB on this claim.

/s/ Amy Logan Sliva
AMY LOGAN SLIVA

SLIVA LAW FIRM, LLC
Florida Bar Number: 394793
313 West Gregory Street
Pensacola, Florida 32502
(850) 438-6603
Attorney for Debtor(s)
amysliva@cox.net
CERTIFICATE OF SERVICE
| HEREBY CERTIFY that a true and accurate copy of the foregoing has
been furnished by electronic filing to LEIGH D. HART, TRUSTEE,
(Idhdock@earthlink.net); and CHASE BERGER, Authorized Agent for Secured
Creditor, (oknotifications@ghidottiberger.com); and by First Class Mail to
WILMINGTON SAVINGS FUND SOCIETY, FSB, AS OWNER TRUSTEE OF

RESIDENTIAL CREDIT OPPORTUNITIES TRUST V-E, 3020 Old Ranch
Case 19-30148-KKS Doc 78 Filed 09/09/20 Page 3 of 3

Parkway, Suite 180, Seal Beach, CA 90740; and to on the same date as

reflected on the court’s docket as the electronic filing date for this document.

/s/ Amy Logan Sliva
AMY LOGAN SLIVA
